Mr. Presiding Justice Gary delivered the opinion of the Court. To the original record, filed here October 2, 1895, the clerk of the Circuit Court certified that it was a complete transcript “ so far as pertains to the cross-bill ” in a certain chancery cause—of which he gave the title—lately pending in that court. We can not reverse a decree upon such certificate. Village of Melrose v. Bernard, 126 Ill. 496. November 29, 1895, more record was here filed, which the clerk of the Circuit Court certified, is a “ complete copy of a certain bill of complaint filed ” in the same cause. That does not help. Atkinson v. Linden Steel Co., 35 Ill. App. 448. Those cases, or this opinion, would have no greater weight by copying from them. The decree is affirmed.